Name: 2002/470/EC: Commission Decision of 20 June 2002 laying down special conditions for the import of processed or frozen bivalve molluscs, echinoderms, tunicates and marine gastropods from Japan (Text with EEA relevance) (notified under document number C(2002) 2198)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  health;  fisheries;  foodstuff;  Asia and Oceania
 Date Published: 2002-06-21

 Avis juridique important|32002D04702002/470/EC: Commission Decision of 20 June 2002 laying down special conditions for the import of processed or frozen bivalve molluscs, echinoderms, tunicates and marine gastropods from Japan (Text with EEA relevance) (notified under document number C(2002) 2198) Official Journal L 163 , 21/06/2002 P. 0019 - 0020Commission Decisionof 20 June 2002laying down special conditions for the import of processed or frozen bivalve molluscs, echinoderms, tunicates and marine gastropods from Japan(notified under document number C(2002) 2198)(Text with EEA relevance)(2002/470/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/492/EEC of 15 July 1991 laying down the health conditions for the production and the placing on the market of bivalve molluscs(1), as last amended by Directive 97/79/EC(2), and in particular Article 9(3)(b) thereof,Whereas:(1) A Commission expert has conducted an inspection visit to Japan to verify the conditions under which bivalve molluscs are produced, processed, stored and dispatched to the Community.(2) The provisions of legislation of Japan make the "Inspection and Safety Division (ISD) of the Ministry of Health, Labour and Welfare" responsible for inspecting the health of bivalve molluscs, echinoderms, tunicates and marine gastropods and for monitoring the hygiene and sanitary conditions of production. The same legislation empowers ISD to authorise or prohibit the harvesting of bivalve molluscs, echinoderms, tunicates and marine gastropods from certain zones.(3) ISD and its laboratories are capable of effectively verifying the application of the laws in force in Japan.(4) The competent authorities of Japan have undertaken to communicate regularly and quickly to the Commission data on the presence of plankton containing toxins in the harvesting zones.(5) The competent authorities of Japan have provided official assurances regarding compliance with the requirements specified in Chapter V of the Annex to Directive 91/492/EEC and with requirements equivalent to those prescribed in that Directive for the classification of production and relaying zones, approval of dispatch and purification centres and public health control and production monitoring.(6) Japan has been found eligible for inclusion in the list of third countries fulfilling the conditions of equivalence referred to in Article 9(3)(a) of Directive 91/492/EEC.(7) Japan wishes to export to the Community frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods which have been sterilised or heat-treated in accordance with the requirements of Commission Decision 93/25/EEC(3), amended by Decision 97/275/EC(4). For this purpose, the production areas from which bivalve molluscs, echinoderms, tunicates and marine gastropods may be harvested and exported to the Community should be designated.(8) The special import conditions should apply without prejudice to decisions taken pursuant to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products(5), as last amended by Directive 98/45/EC(6).(9) Following the results of the inspection visit Commission Decisions 92/91/EEC of 6 February 1992 on certain protective measures with respect to scallops originating in Japan(7), as last amended by Decision 94/206/EC(8), 94/205/EC of 8 April 1994 laying down special conditions for the import of frozen or processed scallops and other pectinidae originating in Japan(9), as last amended by Decision 95/81/EC(10), and 95/119/EC of 7 April 1995 concerning certain protective measures with regard to fishery products originating in Japan(11), as last amended by Decision 95/537/EC(12), have become obsolete and should be repealed.(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The "Inspection and Safety Division (ISD) of the Ministry of Health, Labour and Welfare" shall be the competent authority in Japan for verifying and certifying that bivalve molluscs, echinoderms, tunicates and marine gastropods fulfil the requirements of Directive 91/492/EEC.Article 2Processed or frozen bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Japan and intended for human consumption must originate in the authorised production areas listed in the Annex to this Decision.Article 3Decisions 92/91/EEC, 94/205/EC and 95/119/EC are repealed.Article 4This Decision shall apply from 24 June 2002.Article 5This Decision is addressed to the Member States.Done at Brussels, 20 June 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 1.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 16, 25.1.1993, p. 22.(4) OJ L 108, 25.4.1997, p. 52.(5) OJ L 46, 19.2.1991, p. 1.(6) OJ L 189, 3.7.1998, p. 12.(7) OJ L 32, 8.2.1992, p. 37.(8) OJ L 99, 19.4.1994, p. 44.(9) OJ L 99, 19.4.1994, p. 38.(10) OJ L 66, 24.3.1995, p. 24.(11) OJ L 80, 8.4.1995, p. 56.(12) OJ L 304, 16.12.1995, p. 51.ANNEXPRODUCTION AREAS IN COMPLIANCE WITH THE PROVISIONS OF DIRECTIVE 91/492/EEC>TABLE>